UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 Commission file number 1-12551 CENVEO, INC. (Exact name of Registrant as specified in its charter.) COLORADO 84-1250533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE CANTERBURY GREEN STAMFORD, CT (Address of principal executive offices) (Zip Code) 203-595-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 9, 2010 the registrant had62,316,646 shares of common stock outstanding. CENVEO, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM10-Q For the quarterly period ended July 3, 2010 Page No. PART I—FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of July 3, 2010 and January 2, 2010 2 Condensed Consolidated Statements of Operations for the three and six months ended July 3, 2010 and June 27, 2009 3 Condensed Consolidated Statements of Cash Flows for the six months ended July 3, 2010 and June 27, 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3: Quantitative and Qualitative Disclosure About Market Risk 43 Item 4: Controls and Procedures 44 PART II—OTHER INFORMATION Item 1: Legal Proceedings 45 Item 1A: Risk Factors 45 Item 6: Exhibits 45 Signatures 49 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) July 3, 2010 January 2, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued compensation and related liabilities Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Shareholders’ deficit: Preferred stock — — Common stock Paid-in capital Retained deficit (497,340 ) (477,905 ) Accumulated other comprehensive loss (25,026 ) (30,276 ) Total shareholders’ deficit (183,789 ) (176,510 ) Total liabilities and shareholders’ deficit $ $ See notes to condensed consolidated financial statements. 2 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended July 3, 2010 June 27, 2009 July 3, 2010 June 27, 2009 Net sales $ Cost of sales Selling, general and administrative expenses Amortization of intangible assets Restructuring and impairment charges Operating income (loss) (5,477 ) 31, 577 (5,256 ) Interest expense, net (Gain) loss on early extinguishment of debt — (16,917 ) Other (income) expense, net (2,621 ) (2,586 ) Loss from continuing operations before income taxes (12,411 ) (31,388 ) (33,159 ) (36,105 ) Income tax benefit (4,119 ) (13,547 ) (13,846 ) (14,077 ) Loss from continuing operations (8,292 ) (17,841 ) (19,313 ) (22,028 ) Loss from discontinued operations, net of taxes (35 ) (411 ) (122 ) (535 ) Net loss $ ) $ ) $ ) $ ) Loss per share – basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations — (0.01 ) — (0.01 ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See notes to condensed consolidated financial statements. 3 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended July 3, 2010 June 27, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss from discontinued operations, net of taxes Depreciation and amortization, excluding non-cash interest expense Non-cash interest expense, net Gain (loss) on early extinguishment of debt (16,917 ) Stock-based compensation provision Non-cash restructuring and impairment charges Deferred income taxes (15,976 ) (16,316 ) Gain on sale of assets (65 ) (3,907 ) Other non-cash charges Changes in operating assets and liabilities excluding the effects of acquired businesses: Accounts receivable Inventories (2,161 ) Accounts payable and accrued compensation and related liabilities (18,896 ) (39,267 ) Other working capital changes (4,797 ) Other, net (6,595 ) Net cash provided by operating activities Cash flows from investing activities: Cost of business acquisitions, net of cash acquired (21,483 ) — Capital expenditures (8,236 ) (16,075 ) Proceeds from sale of property, plant and equipment Proceeds from sale of investment — Net cash used in investing activities (28,243 ) (6,884 ) Cash flows from financing activities: Proceeds from issuance of 8⅞% senior second lien notes — Proceeds from exercise of stock options — Repayment of term loans (311,944 ) (21,083 ) (Repayments) borrowings under revolving credit facility, net (22,500 ) Payment of refinancing or repurchase fees, redemption premiums and expenses (13,009 ) (94 ) Repayments of other long-term debt (4,064 ) (4,870 ) Repayment of 8⅜% senior subordinated notes — (23,024 ) Repayment of 10½% senior notes — (3,250 ) Repayment of 7⅞% senior subordinated notes — (4,295 ) Payment of amendment and debt issuance costs — (7,296 ) Purchase and retirement of common stock upon vestingof RSUs — (478 ) Net cash provided by (used in) financing activities (17,190 ) Effect of exchange rate changes on cash and cash equivalents (42 ) Net increase (decrease) in cash and cash equivalents (2,079 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 4 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements (“financial statements”) of Cenveo, Inc. and subsidiaries (collectively, “Cenveo” or the “Company”) have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, in the Company’s opinion, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of financial position as of July 3, 2010 and the results of operations and cash flows for the three and six month periods ended July 3, 2010 and June 27, 2009. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to SEC rules. The results of operations for the three and six month periods ended July 3, 2010 are generally not indicative of the results to be expected for any interim period or for the full year, primarily due to seasonality, restructuring, acquisition and debt related activities or transactions. The January 2, 2010 consolidated balance sheet has been derived from the audited consolidated financial statements at that date. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 2, 2010 (“Form 10-K”) filed with the SEC. It is the Company’s practice to close its fiscal quarters on the Saturday closest to the last day of the calendar quarter. The reporting periods for the second quarter of 2010 and 2009 each consisted of 13 weeks and the reporting periods for the six months ended July 3, 2010 and June 27, 2009 consisted of 26 and 25 weeks, respectively. New Accounting Pronouncements In August 2009, the Financial Accounting Standards Board (“FASB”) issued an accounting pronouncement that provides guidance on the measurement of liabilities at fair value. The guidance provides clarification for circumstances in which a quoted market price in an active market for an identical liability is not available, an entity is required to measure fair value using a valuation technique that uses the quoted price of an identical liability when traded as an asset or, if unavailable, quoted prices for similar liabilities or similar assets when traded as assets. If none of this information is available, an entity should use a valuation technique in accordance with existing fair value principles. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. In October 2009, the FASB issued an accounting pronouncement which amends revenue recognition guidance for arrangements with multiple deliverables. The new guidance eliminates the residual method of revenue recognition and allows the use of management’s best estimate of selling price for individual elements of an arrangement when vendor specific objective evidence, vendor objective evidence or third-party evidence is unavailable. Full retrospective application of the new guidance is optional. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. In January 2010, the FASB issued an accounting pronouncement that provides for certain disclosures relating to fair value measurements. This pronouncement requires additional disclosures regarding transfers between Levels 1, 2 and 3 of the fair value hierarchy of this pronouncement as well as a more detailed reconciliation of recurring Level 3 measurements. Certain disclosure requirements of this pronouncement were effective and adopted by the Company in the first quarter of 2010. The remaining disclosure requirements of this pronouncement will be effective for the Company’s first quarter in 2011. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. In February 2010, the FASB issued an accounting pronouncement that provides additional guidance on disclosure requirements pertaining to subsequent events. This pronouncement amends the subsequent events topic by no longer requiring an SEC filer to disclose the date through which subsequent events have been evaluated. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. 2. Acquisitions The Company accounts for business combinations under the provisions of the Business Combination Topic of the FASB Accounting Standards Codification (“ASC”) 805 (“ASC 805”).Acquisitions are accounted for by the acquisition method, and, accordingly, the assets and liabilities of the acquired businesses have been recorded at their estimated fair value on the acquisition date with the excess of the purchase price over their estimated fair value recorded as goodwill. 5 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Glyph International On May 31, 2010, the Company acquired all of the stock of Glyph International and its subsidiaries (“Glyph”). Glyph is a leading provider of content solutions to publishers, with operations in Bangalore and New Delhi, India and sales offices in London, England and Fort Lauderdale, Florida. Glyph, which was acquired to further enhance the Company’s content management operations, specializes in full suite content production, from project management through editorial, composition, artwork, and XML creation. Total purchase price is $15.1 million, net of cash acquired of $2.3 million and is allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Glyph acquisition preliminarily resulted in $10.2 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible asset relates to customer relationships of $2.4 million, which are being amortized over their weighted average useful lives of 10 years. Glyph’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from June 1, 2010 and are not included in 2009. Pro-forma results for the three and six months ended June 27, 2009, assuming the acquisition of Glyph had been made on January 4, 2009, have not been presented since the effect would not be material. Clixx Direct Marketing Services Inc. On February 11, 2010, the Company acquired Clixx Direct Marketing Services Inc. (“Clixx”). The acquisition of Clixx allows the Company an opportunity to provide certain customers with end-of-production capabilities that will allow the Company to service several key customer relationships with a full suite of capabilities. The total purchase price was allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Clixx acquisition preliminarily resulted in $5.3 million of goodwill, none of which is deductible for income tax purposes, and was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible asset relates to customer relationships of $1.3 million, which are being amortized over their weighted average useful lives of nine years. Clixx’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from February 11, 2010 and are not included in 2009. Pro-forma results for the three and six months ended June 27, 2009, assuming the acquisition of Clixx had been made on January 4, 2009, have not been presented since the effect would not be material. Nashua Corporation On September 15, 2009, the Company acquired all of the stock of Nashua Corporation (“Nashua”). Nashua, founded in 1854, is a manufacturer, converter and marketer of labels and specialty papers whose primary products include pressure-sensitive labels, tags, transaction and financial receipts, thermal and other coated papers, and wide-format papers. The Company believes that Nashua further strengthens its position in the pharmaceutical labels market while giving it access to new shelf label market customers. Under the terms of acquisition, each share of Nashua common stock was converted into the right to receive: (i) $0.75 per share in cash, without interest, and (ii) 1.265 shares of Cenveo common stock.The total consideration in connection with the Nashua acquisition, net of cash acquired of $1.0 million, was $49.7 million, which is comprised of cash consideration of $4.2 million and non-cash consideration of $45.5 million, primarily relating to the issuance of approximately 7.0 million shares of Cenveo common stock, which closed on the New York Stock Exchange at $6.53 on September 15, 2009. The total purchase price was allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated 6 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) fair values at the acquisition date. The Nashua acquisition resulted in $9.2 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s envelopes, forms and labels segment. The acquired identifiable intangible assets, aggregating $29.6 million, include: (i) the Nashua trademark of $16.0 million, which has been assigned an indefinite useful life due to the Company’s intention to continue using the Nashua name, the long operating history of Nashua and its existing customer base, (ii) customer relationships of $13.0 million, which are being amortized over their estimated weighted average useful lives of seven years; and (iii) a royalty agreement of $0.6 million, which is being amortized over the contract life of nine years. Purchase Price Allocation The following table summarizes the allocation of the purchase price of Nashua to the assets acquired and liabilities assumed in the acquisition (in thousands): As of September 15, 2009 Accounts receivable, net $ Other current assets Property, plant and equipment Goodwill Other intangible assets Other assets Total assets acquired Current liabilities, excluding current maturities of long-term debt Current maturities of long-term debt Other liabilities Total liabilities assumed Net assets acquired Less cash acquired ) Cost of Nashua acquisition, net of cash acquired $ The fair values of property, plant and equipment, goodwill and intangible assets associated with the Nashua acquisition were determined to be Level 3 under the fair value hierarchy. Property, plant and equipment values were estimated based on discussions with machinery and equipment brokers, internal expertise related to the equipment and current marketplace conditions. Intangible asset values, including the Nashua tradename and customer relationships, were estimated based on future cash flows, customer attrition rates, as applicable, discounted using an estimated weighted-average cost of capital. Nashua’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from September 15, 2009. Net sales of $61.1 million and $121.9 million are included in the Company’s condensed consolidated statement of operations for the three and six months ended July 3, 2010. 7 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Unaudited Pro Forma Operating Data The following supplemental pro forma consolidated summary operating data of the Company for the three and six month periods ended June 27, 2009 presented herein has been prepared by adjusting the historical data as set forth in its condensed consolidated statements of operations to give effect to the Nashua acquisition as if it had been consummated as of January 4, 2009 (in thousands, except per share amounts): Three Months Ended Six Months Ended June 27, 2009 June 27, 2009 As Reported Pro Forma As Reported Pro Forma Net sales $ Operating loss (5,477 ) (5,721 ) (5,256 ) (6,229 ) Loss from continuing operations (17,841 ) (17,972 ) (22,028 ) (22,734 ) Net loss (18,252 ) (18,383 ) (22,563 ) (23,269 ) Loss per share – basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations (0.01 ) (0.01 ) (0.01 ) (0.01 ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The pro forma information is presented for comparative purposes only and does not purport to be indicative of the Company’s actual condensed consolidated results of operations had the Nashua acquisition actually been consummated as of the beginning of the period noted above, or of the Company’s expected future results of operations. Acquisition-related Restructuring Activities Upon the adoption of a new accounting pronouncement on January 4, 2009, the Company was required to expense restructuring and integration related costs that it previously included in the purchase price allocation of its prior year acquisitions. As a result, restructuring and impairment charges incurred in connection with the integration of Nashua into the Company’s operations are included in restructuring and impairment charges in the condensed consolidated statements of operations.Upon the acquisition of Nashua, the Company developed and implemented its plan to integrate Nashua into its existing operations (“Nashua Plan”). In the fourth quarter of 2009, activities related to the Nashua Plan included the closure and consolidation of Nashua’s Vernon, California point-of-sale facility (“Vernon”) into the Company’s existing Los Angeles, California envelope facility and elimination of duplicative headcount and public company costs. In the first six months of 2010, activities of the Nashua Plan primarily related to the closure of Vernon and the closure and consolidation of Nashua’s Omaha, Nebraska labels facility into the Company’s existing operations. Restructuring and impairment charges for the three and six months ended July 3, 2010 related to the Nashua Plan were as follows (in thousands): Nashua Plan Three Months Ended Six Months Ended July 3, 2010 July 3, 2010 Employee separation costs $ $ Asset impairments, net of gain on sale Equipment moving expenses Lease termination expenses 59 Building clean-up and other expenses Total restructuring and impairment charges $ $ 8 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) In connection with prior acquisitions, the Company recorded liabilities in the purchase price allocations associated with its plan to exit certain activities and, in connection with the Nashua acquisition, the Company assumed related liabilities on the date of acquisition and incurred liabilities associated with its integration into the Company’s operations. A summary of the activity recorded for these liabilities is as follows (in thousands): Lease Termination Costs Employee Separation Costs Other Exit Costs Total Balance as of January 2, 2010 $ $ $
